The Honorable Billy Joe Purdom State Representative HCR 66, Box 34 Yellville, AR 72687
Dear Representative Purdom:
This is in response to your request for an opinion concerning the refunding of erroneously assessed taxes.  Specifically, you have asked whether a taxpayer whose property is erroneously assessed in the wrong school district is entitled to a full refund of those taxes paid, or whether he is entitled only to the difference in the amount of taxes paid and the amount of taxes due resulting from the difference in the millage rates between the two districts.
In my opinion, the taxpayer is entitled only to a refund of the amount representing the difference in the taxes due in each district.
The relevant statutory provision is A.C.A. 26-35-901 which provides in pertinent part:
    (a)  In case any person has paid taxes on any property, real or personal, erroneously assessed, upon satisfactory proof being adduced to the county court of the fact, the court shall make an order refunding to the person the amount of the county tax so erroneously assessed and paid.
As can be seen from the language of the statute above, the aggrieved taxpayer is entitled to a refund in the "amount of the . . . tax . . . erroneously . . . paid." The only amount "erroneously paid" by the taxpayer is the excess amount.  He properly owes the amount of tax due based upon an assessment in the proper school district.  See Beal-Doyle Dry Goods Co. v. Beller, 105 Ark. 370,150 S.W. 1033 (1912), and Williams v. Miller Levee Dist. No. 2,179 Ark. 299, 15 S.W.2d 986 (1929).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.